


Exhibit 10.7

 

RESTRICTED STOCK AWARDS AGREEMENT

 

RESTRICTED STOCK AWARDS AGREEMENT, dated as of January 18, 2018, by and between
One Liberty Properties, Inc., a Maryland corporation, having its principal place
of business at 60 Cutter Mill Road, Great Neck, New York  11021 (the “Company”)
and the person named on the signature page of this Agreement (“Holder”).

 

W I T N E S S E T H

 

A.            The Board of Directors of the Company adopted, and the
stockholders of the Company approved, the One Liberty Properties, Inc. 2016
Incentive Plan, a copy of which is made a part hereof (the “Plan”);

 

B.            The Holder acknowledges receipt of a copy of the Plan;

 

C.            The Compensation Committee of the Board of Directors (“Committee”)
has approved an award of restricted shares of the Company’s common stock, $1.00
par value per share (the “Restricted Stock”) to the Holder, all in accordance
with the terms and conditions of the Plan and this Agreement; and

 

D.            Unless otherwise defined herein, the defined terms used in this
Agreement shall have the meanings set forth in the Plan

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the Company and the Holder hereby agree as follows:

 

1.             Participant.  Holder is (a) an officer, employee, director or
consultant of the Company and/or (b) performing services on behalf of the
Company, either directly or pursuant to a Shared Services Agreement among the
Company, BRT Apartments Corp., Gould Investors L.P. and other entities and is
deemed an employee of the Company for all purposes of the Plan and this
Agreement (all of the foregoing referred to collectively as an “Eligible
Participant”).

 

2.             Award.  Holder is hereby awarded the number of shares of
Restricted Stock set forth opposite Holder’s name on the signature page hereof. 
At the sole discretion of the Company, the Restricted Stock will be issued in
either (a) uncertificated form, with such shares recorded in the name of the
Holder on the books and records of the Company’s transfer agent (the “Transfer
Agent”)  with appropriate notations to reflect the restrictions imposed by the
Plan and this Agreement; or (b) in certificated form.

 

3.             Stock Power; Legend. The Restricted Stock registered in the name
of the Holder shall remain, either directly, or indirectly through the Transfer
Agent, in the custody of the Company.  The Holder shall execute, deliver to and
deposit with the Company a stock power, duly endorsed in blank, so as to permit
the retransfer to the Company of the Restricted Stock if the Restricted Stock
shall be forfeited or otherwise does not vest in accordance with the Plan and
this Agreement.  The certificate representing the Restricted Stock shall bear
(or if the Restricted Stock is issued in uncertificated form, the books and
records of the Transfer Agent shall reflect) the following (or other similar)
restrictive legend:

 

--------------------------------------------------------------------------------


 

“The transferability of these shares is subject to the terms and conditions of
the One Liberty Properties, Inc. 2016 Incentive Plan and to the terms and
conditions of an Agreement entered into between the owner of these shares and
One Liberty Properties, Inc.  Copies of the Plan and the Agreement are on file
at the offices of the Company.”

 

4.             Vesting of Restricted Stock.  (a) Unless the Restricted Stock is
forfeited pursuant to this Agreement or the Plan, the Period of Restriction for
the Restricted Stock shall terminate upon the earlier of (such date, the
“Vesting Date,”) (i) the death, Disability or Retirement of the Holder, (ii) a
Change of Control, and (iii) January 17, 2023.

 

(b) On the Vesting Date, (i) the Period of Restriction shall terminate, (ii) the
Restricted Stock shall vest and be delivered to the Holder and (iii) Retained
Distributions (as defined in Section 5), if any, with respect to the Restricted
Stock shall vest and be delivered (and in the case of subparagraphs (ii) or
(iii), if the Restricted Stock or Retained Distributions are in uncertificated
form, made available by the Transfer Agent) to Holder.

 

5.             Rights During Restriction Period.  During the Period of
Restriction, if the Restricted Stock has not been forfeited, Holder will have
the right to vote the Restricted Stock, to receive and retain cash dividends and
cash distributions paid or distributed on the Restricted Stock by the Company in
the ordinary course of its business as a real estate investment trust and to
exercise all other rights, powers and privileges of a holder of the Company’s
Shares (as defined in the Plan) with respect to the Restricted Stock; except
that (a) the Holder will not be entitled to delivery of the stock certificate
representing the Restricted Stock until the Vesting Date, (b) the Company
(either directly, or indirectly through the Transfer Agent), will retain custody
of the Restricted Stock until the Vesting Date, (c) other than regular and
special cash distributions paid by the Company in the ordinary course of its
business as a real estate investment trust, the Company will retain custody of
all distributions made or declared with respect to the Restricted Stock (the
“Retained Distributions”) until the Vesting Date, and such Retained
Distributions shall not vest or bear interest or be segregated in a separate
account, (d) the Holder may not sell, assign, transfer, pledge, encumber or
dispose of the Restricted Stock or any Retained Distributions or his or her
interest in any of them until the Vesting Date, and (e) a breach of any
restrictions, terms or conditions provided herein or in the Plan will cause a
forfeiture of the Restricted Stock and any Retained Distributions with respect
thereto.

 

6.             Forfeiture.  In the event that during the Period of Restriction
the Holder ceases to be an Eligible Participant for any reason other than
Holder’s death, Disability, Retirement or a Change in Control, then the Holder’s
rights to the Restricted Stock and to any Retained Distributions shall be
forfeited immediately, the Company shall transfer the certificate representing
(or if the Restricted Stock is issued in uncertificated form, shall instruct the
Transfer Agent to transfer) the Restricted Stock to the Company and the Holder
shall not have any rights whatsoever (including the right to receive any
dividends and voting rights) with respect to the Restricted Stock and the
Retained Distributions.

 

7.             Changes in Status as Eligible Participant.  Nothing contained in
this Agreement  shall interfere in any way with the right of the Company, its
Subsidiaries or affiliates to terminate the Holder’s status as an Eligible
Participant.

 

8.             Pledge, Sale Assignment, Etc.  Holder shall not permit the
Restricted Stock to be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge and any attempt
to anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge shall be deemed void by the Company, and the

 

--------------------------------------------------------------------------------


 

Committee may, at its sole discretion cause the Restricted Stock to be forfeited
upon such event.  No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the Holder.

 

9.             Stock Registration.  The Holder acknowledges that the Restricted
Stock has been registered under the Securities Act of 1933, as amended, pursuant
to a Registration Statement on Form S-8, and that at such time as the Period of
Restriction has been satisfied or accelerated, the Restricted Stock may not be
sold, assigned, transferred, pledged, exchanged, encumbered or disposed of,
except pursuant to the Securities Act of 1933 and the rules and regulations
thereunder and the rules and regulations of any securities exchange or
association on which the Shares may be listed or quoted.

 

10.          Board’s Authority.  The execution and delivery by the Company of
this Agreement shall not be construed as creating any limitations on the power
of its Board of Directors to adopt such other incentive arrangements as it may
deem desirable, including without limitation the granting of stock options and
the awarding of stock and cash otherwise then under the Plan and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

11.          Incentive Compensation.  By acceptance of the Restricted Stock and
the execution of this Agreement, the Holder agrees that the Restricted Stock is
special incentive compensation that will not be taken into account, in any
manner, as salary, compensation or bonus in determining the amount of any
payment under any pension, retirement or other employee benefit plan, program or
policy of the Company, Subsidiary or any affiliate.  In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that the
Restricted Stock will not effect the amount of any life insurance, if any,
provided by the Company, any Subsidiary or affiliate on the life of the Holder
which is payable to such beneficiary under any life insurance plan covering
Eligible Participants.

 

12.          No Segregation.  Neither the Company nor any Subsidiary shall be
required to segregate any cash or Shares which may at any time be represented by
awards under the Plan and the Plan shall constitute an “unfunded” plan of the
Company.  Neither the Company nor any Subsidiary shall by any provisions of the
Plan be deemed a trustee of any Shares or any other property, and the
liabilities of the Company and any Subsidiary to the Holder pursuant to the Plan
shall be those of a debtor pursuant to such contract obligations as are created
by or pursuant to the Plan and this Agreement and the rights of the Holder or
his/her beneficiary under the Plan shall be limited to those of a general
creditor of the Company or the applicable Subsidiary, as the case may be.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

ONE LIBERTY PROPERTIES, INC.

 

By:

 

 

 

David W. Kalish

 

 

Senior Vice President and Chief

 

 

Financial Officer

 

 

Name of Holder

 

Number of Shares of Restricted Stock Awarded
to Holder

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Holder

 

 

 

 

 

Holder’s Address

 

 

 

 

 

Holder’s Social Security Number

 

 

--------------------------------------------------------------------------------
